Title: To Benjamin Franklin from François-Louis Allamand, 20 December 1778
From: Allamand, François-Louis
To: Franklin, Benjamin


Monsieur
A Lausanne en Suisse, le 20. de X. 1778.
Le caractère de franchise & de probité dont Vous faites profession, & que votre Nom méme semble promettre, me fait esperer que vous voudrés bien repondre nettement & precisement aux Questions suivantes
1° Un Peuple est il autorisé devant   à secouer le joug de son Souverain pour un interet fort leger en comparaison de ce qu’il Lui en coute, & du peril où il se met pour soutenir son entreprise?
2° Si ce Peuple est en droit de defendre, ou de revendiquer un interet temporel les armes à la main, ne le sera t’il pas, Lui & tout autre, à en faire autant pour L’interet de sa Religion?
3° En supposant que la Chartre du Peuple soulevé a été violée, & que cette violation rompt le Lien qui l’attachait à Son Prince, La Revocation d’un Edit solemnel par laquelle ce Peuple, ou tout autre, serait depouillé de son Etat religieux & Civil, ne l’autoriserait elle pas à la méme resistance, aux mémes mesures, & à des mesures plus violentes encore, s’il peut y en avoir?
Je conçois qu’on peut essaïer de mettre quelque difference entre les deux cas; mais je vous crois trop homme d’honneur pour chicaner. Je vous demande une Reponse nette, précise, raisonnée, s’il le faut, & que votre conscience approuve.
Au reste, vous voyés, Monsieur, par ma souscription, que je ne suis ni Anglais, ni Français; et Vous me rendrés justice si vous ne voyés dans l’invitation que je prens la Liberté de vous adresser, que les motifs les plus purs, & les plus Chrétiens.
Entre autres, Monsieur, je voudrais pouvoir concilier la part que Vous prenés à ce qui se passe, & la securité où vous paraissés étre sur les horreurs presentes, & sur celles que l’exemple du CONGRÉS peut amener, je voudrais, disje, pouvoir concilier la part si decidée que vous y prenés, avec les sentimens que je serais charmé de nourrir pour les qualités morales d’une personne si distinguée par tant d’autres.
AllamandProfesseur en Grec & en Morale,et ancien Recteur de L’Academie.
 
Endorsed: Impt. Demands
